Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for allowance

1.	Claims 1-10 and 15-24 are allowed and renumbered as claims 1-20.  Claims 11-14 have been cancelled by Applicant.
The restriction requirement of claims 15-20, as set forth in the Office action mailed on March 8, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 15-20 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


2.	The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the recited panel further including the middle support portion and the first and second end portions of each web structure form a single monolithic structure, comprising a composite material.  At best, Hand et al (U.S. 2016/0361866, discloses an interior space of a pre-formed fluted core panel; however, the reference does not disclose that the structure has a single monolithic structure, as claimed.
	The prior art of record does not teach or suggest the recited method of manufacturing a sandwich panel further including the middle support portion and the first and second flared end portions of each composite web structure form a single monolithic structure.  At best, Hand et al (U.S. 2016/0361866, discloses an interior space of a pre-formed fluted core panel; however, the reference does not disclose that the structure has a single monolithic structure, as claimed.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.
Any comments considered by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LAWRENCE D FERGUSON/Examiner, Art Unit 1781